Title: Enclosure: Benjamin Galloway to Maryland General Assembly, 5 January 1804
From: Galloway, Benjamin
To: 


                  Benjamin Galloway of Elizabeth Town Washington County and State of Maryland respectfully presents the Underwritten to the Senate and House of Delegates of the State aforesaid in General Assembly convened—
                  That the State of Maryland now is, and of Right has been a free and independant State ever since the fourth day of July one thousand seven hundred and seventy six. That Luther Martin now is, and has been in possession of the important office of Attorney General of the State aforesaid for upwards of twenty five Years. That said Luther Martin for a considerable Time last past has been in the almost daily practice of appearing in the Courts of Justice of said State intoxicated with spirituous Liquor, and that the Dignity of the State of Maryland is severely wounded by reason of the Appearance of its Attorney General in its Courts of Justice in said Condition—Wherefore the said Benjamin Galloway in behalf of the Citizens of said State; and with a View of removing said Luther Martin from the Office of Attorney General of said State, prays the General Assembly to take the Premisses into serious Consideration, and to administer such Releif to their Country and Fellow Citizens as the united Wisdom of the Legislature, and the Dignity of the State call for with a Trumpet-like Voice.
                  If the General assembly should entertain a doubt as to the above mentioned Fact, so notoriously known, and so generally complained of, videlicet, the repeated Appearance of Luther Martin in Court drunk, the following Characters are offered, as Witnesses to prove the same.
                  
                     
                        Alexander Contee Hanson
                        Chancellor
                     
                     
                        Jeremiah Townly Chase
                        Chief Justice General Court
                     
                     
                        Richard Sprigg 
                        Junior Judge G.C.
                     
                     
                        Henry Ridgeley 
                        Chief Justice 1. Maryd District
                     
                     
                        Arthur Shaaff
                        
                     
                     
                        John Mason
                        
                     
                     
                        Robert G Harper
                        
                     
                     
                        Thomas Buchanan
                        
                     
                     
                        Zebulon Hollinsworth
                        Attornies General Court do
                     
                     
                        John Johnson
                        
                     
                     
                        Henry Warfeild
                        
                     
                     
                        Philip Barton Key
                        
                     
                     
                        John Gwinn 
                        Clk General Court WS.
                     
                     
                        Thomas Harris
                        Assistant Clk do
                     
                     
                        Samuel H Howard 
                        Register in Chancery
                     
                     
                        Burton Whetcroft
                        Clk Court Appeals
                     
                     
                        William Gibson 
                        Clk Baltimore County—
                     
                  
               